Citation Nr: 1751151	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in June 2015. 

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 70 percent rating; it does not cause total occupational and social impairment due to symptoms equivalent in severity to those corresponding to a 100 percent rating. 

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for a TDIU are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance With Board's Remand Directives

The Board remanded this case in June 2015.  Among other remand directives, the Board instructed the agency of original jurisdiction to schedule an examination by a vocational rehabilitation specialist, if possible, to evaluate the impact of the Veteran's service-connected disabilities, including in the aggregate, on his ability to secure and follow a substantially gainful occupation.  Neither the examination nor the opinion was obtained.  However, in light of subsequent evidence of record, including the Veteran's March 2017 formal application for TDIU (VA Form 21-8940) and the August 2016 VA examination report, no prejudicial error exists.  This evidence shows that only the Veteran's PTSD symptoms have been cited by him as affecting his ability to work.  The record does not otherwise reasonably raise the issue of whether the Veteran's hearing loss, which is rated as noncompensable, and his tinnitus, rated as 10 percent disabling, produce unemployability, either alone or in conjunction with his PTSD.  Service connection has not been established for any other disability.  The August 2016 VA examination report reflects the examining psychologist's conclusion that the Veteran's PTSD caused reduced reliability and productivity, and would moderately to severely impair his work in an environment requiring frequent close interactions with customers, co-workers, or supervisors.  This opinion is sufficient to make an informed decision that the Veteran's PTSD, while significantly disabling in certain work contexts, does not cause unemployability for TDIU purposes.  Accordingly, no prejudice exists, and the Board will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  



II. Merits of Appeal 

A. Increased Rating

i. Law 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  Id.  Under the General Rating Formula, Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set 
forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ii. Analysis

Preliminarily, the Board notes that the Veteran's PTSD is also manifested by depression.  As explained by the August 2016 VA examiner, the Veteran's depression should be considered not as a separate diagnosis, but as an aspect of his PTSD.  Accordingly, all psychiatric symptoms, including symptoms of depression, will be considered in evaluating the Veteran's service-connected PTSD.  

With regard to a 100 percent rating, the preponderance of the evidence shows that the Veteran's PTSD is not manifested by any symptoms equivalent in severity to those corresponding to a 100 percent rating.  For example, his thought process and content, speech, orientation to time and place, and hygiene, are consistently shown to be normal in the VA treatment records and VA examination reports.  In his hearing testimony, he stated that he can have "explosive" anger and "almost  . . . contemplated murder" regarding his supervisors at a job one time, but has never stated and is not otherwise shown to have had intent to harm others or to be a persistent danger to himself or others.  As discussed below with regard to the criteria for a 70 percent rating, his occasional passive suicidal ideation has been without intent.  Finally, irrespective of whether the Veteran has symptoms equivalent to those associated with a 100 percent rating, his PTSD is not manifested by total occupational and social impairment.  His PTSD does not produce unemployability, let alone total occupational impairment, as discussed below, but rather reduced reliability and productivity.  Moreover, he maintains relationships with his children and friends from out of state.  Thus, the evidence does not show total social impairment.  Accordingly, the criteria for a 100 percent rating are not satisfied or more nearly approximated. 

The preponderance of the evidence shows that the Veteran's PTSD has not more nearly approximated the criteria for a 70 percent rating.  The only symptom reported by the Veteran that is equivalent in severity to a 70 percent rating is suicidal ideation without plan or intent to commit self harm, as shown in an October 2009 VA treatment record, the January 2010 VA examination report, and in his April 2015 hearing testimony.  In the October 2009 VA treatment record, he reported passing suicidal thoughts when feeling overwhelmed by caregiver responsibilities.  He reported suicidal thoughts "very sporadically" at the Board hearing.  The January 2015 and August 2016 VA examination reports reflect the examiners' conclusions that the Veteran's symptoms caused reduced reliability and productivity.  The evidence does not show that the Veteran's suicidal ideation has caused deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  Accordingly, the functional impairment element is not satisfied for a 70 percent rating based on this symptom. 

The Veteran's other symptoms are not equivalent in severity to a 70 percent rating.  His depression is shown to be intermittent in nature, as reflected in the VA treatment records and examination reports.  In his hearing testimony, he reported experiencing depression two times per week, and stated that he tried to stay occupied by reading and working in the yard.  Thus, his depression is not equivalent in severity to near-continuous depression affecting the ability to function independently, appropriately and effectively, but is instead contemplated by a 50 percent rating for disturbances of motivation or mood that cause reduced reliability and productivity, or a 30 percent rating for depressed mood that causes an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran's history of conflicts with supervisors at work does not equate to difficulty in adapting to stressful circumstances as contemplated by a 70 percent rating.  The regulation indicates that such a symptom would be shown if there is an inability to establish and maintain effective relationships.  The Board finds that the Veteran's interpersonal conflicts are more readily captured by the symptom associated with a 50 percent rating, namely difficulty in establishing and maintaining effective work and social relationships.  Indeed, the August 2016 VA examiner considered the Veteran's work conflicts, as described by the Veteran to the examiner, and found that this was not more severe than difficulty in establishing effective work and social relationships, which is the symptom associated with a 50 percent rating.  In a February 2017 statement, the Veteran wrote that because of insomnia and anxiety, he sometimes did not perform all the work he was assigned, and thus was written up by his supervisor several times.  He stated that he resigned before he was fired.  He further wrote that in the past twenty five years he had been employed in about fifteen different jobs, most of which were "terminated unfavorably" to him.  The August 2016 VA examination report reflects that the Veteran resigned from his last job of his own accord because of his "inability to handle the management style."  While this evidence shows conflicts at work, it does not show an inability to establish and maintain effective relationships or difficulty adapting to stressful circumstances as contemplated by a 70 percent rating.  It more nearly approximates difficulty in establishing and maintaining effective work relationships.  As the Veteran himself stated, although prior jobs were reportedly terminated "unfavorably," he himself chose to resign from his most recent job.  

The January 2010 VA examination report also reflects that the Veteran was able to set his own hours at the job, and that due to sleeplessness at night, he did not go into work until noon.  As a result, he did not get all of his work done.  He also stated that he did not go into work two to three days a month due to PTSD symptoms "being too bad."  These statements are consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as chronic sleep impairment, depressed mood, and anxiety, but with routine behavior, self-care, and conversation normal, as contemplated by a 30 percent rating, as contemplated by a 30 percent rating.  They are also consistent with reduced reliability and productivity due to such symptoms such as disturbances of motivation and mood, as contemplated by a 50 percent rating.  Indeed, the January 2010 and August 2016 VA examiners both found that the Veteran's PTSD with depression did not cause occupational or social impairment more severe than reduced reliability and productivity.  Thus, as these symptoms and functional impairment are readily captured by the criteria for 30 or 50 percent ratings, and are not otherwise shown to equate to difficulty in adapting to stressful circumstances as defined in the criteria for a 70 percent rating, they do not more nearly approximate the symptomatology or functional impairment corresponding to that rating.  

The Veteran also reported checking the perimeter of his house and "explosive anger" at the April 2015 hearing.  The fact that the Veteran checked the perimeter of his house does not alone show an obsessional ritual which interfered with routine activities.  His checking the perimeter is also not shown to cause deficiencies in most areas.  Thus, it is not equivalent in severity to the symptoms associated with a 70 percent rating, or does not produce the functional impairment associated with that rating.  Similarly, the Veteran's anger does not equate to impaired impulse control.  In this regard, it is not manifested by unprovoked irritability with periods of violence or similar severity of manifestation.  In the alternative, it is not shown to cause deficiencies in most areas, and thus does not satisfy the functional impairment element for a 70 percent rating. 

Finally, the Veteran's nightmares and sleep impairment are contemplated by the symptom of chronic sleep impairment associated with a 30 percent rating, and thus do not more nearly approximate the criteria for a 70 percent rating.  

The findings by the VA examiners are especially probative, as they represent the informed conclusions of medical professionals specializing in mental health who examined the Veteran and reviewed his medical history.  Their findings carry more weight than the Veteran's statements with regard to whether the criteria for a 70 percent rating have been satisfied.  Both examiners found that his PTSD caused reduced reliability and productivity, which is the functional impairment associated with a 50 percent rating.  Symptoms listed by the August 2016 VA examiner for rating purposes were as follows: depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are correlated with ratings of 30 percent and 50 percent, but no higher.  The findings by the VA examiners weigh against a 70 percent rating. 

The VA treatment records and examination reports show GAF scores of 50 to 55, which denotes symptoms or functional impairment that is serious to moderate in nature.  See DSM-IV; Richard v. Brown, 9 Vet. App. 266 (1996).  These scores are not sufficient to establish that the criteria for a 70 percent rating or higher are satisfied.  The specific discussion and findings by the VA examiners, as well as the Veteran's own statements, carry more weight than these scores, and show that the criteria for a rating higher than 50 percent are not satisfied.  The Board also notes that the January 2010 VA examiner assigned a GAF score of 50, but found that the Veteran's symptoms caused reduced reliability and productivity, which is the functional impairment associated with a 50 percent rating.  Thus, such a score, according to the January 2010 VA examination report, is consistent with a rating of 50 percent. 

The August 2016 VA examiner also noted that the Veteran was likely moderately to severely impaired in a work environment that requires close interactions with customers, co-workers or supervisors.  The examiner also noted that the Veteran's PTSD symptoms could increase the possibility of injury in a work environment that involved moving equipment or machinery.  While this opinion shows that the Veteran's PTSD can be more disabling in certain work contexts, it does not show that the Veteran's PTSD overall causes functional impairment associated with a 70 percent rating, namely deficiencies in most areas.  In fact, the same examiner concluded that the Veteran's PTSD did not cause functional impairment more severe than reduced reliability and productivity.  Thus, the examiner's statement does not support a rating of 70 percent. 

The VA treatment records dating from 2010 through 2016 reflect regular outpatient treatment for PTSD, which is managed by medication.  They generally show that the Veteran was neatly dressed and well groomed, oriented, that his memory was intact, and that his thought process and conversation were normal.  They show occasional increases in depression and anxiety, often due to stress associated with being a caretaker for his wife for a period of time.  They show that more recently he has been keeping active, exercising and eating healthy.  See March 2016 VA Treatment Record.  They do not show symptoms or functional impairment different or more severe than what has been described in the above discussion.  Thus, they do not support assignment of a rating of 70 percent. 

For the reasons discussed above, while there may have been fluctuations in severity of the Veteran's PTSD symptoms over the course of this appeal, it has not more nearly approximated the criteria for a rating higher than 70 percent at any point during the period under review.  Thus, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


B. TDIU

i. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19 (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2017).  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

If the schedular requirements for TDIU are not satisfied, but the veteran is still found to be unable to work due to service-connected disabilities, the case will be submitted to the Director of the Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

ii. Analysis

The schedular requirements for TDIU are not satisfied.  The Veteran's PTSD is rated below 60 percent, and his service-connected disabilities have a combined rating of 60 percent.  

The Board finds that referral for extraschedular consideration is not warranted.  As discussed extensively above in the section addressing entitlement to a higher rating for PTSD, the Veteran's PTSD does not produce unemployability, but instead no more than reduced reliability and productivity, as found by the August 2016 VA examiner.  

The Veteran did not provide a work history in his February 2017 VA Form 21-8940.  He indicated completing two years of college.  The August 2016 VA examiner found that the Veteran's PTSD would have more severe effects in occupations involving close contact with customers, co-workers or supervisors, or that involved operating moving equipment and machinery.  However, the VA examiner did not state that the Veteran's PTSD prevented him from obtaining or maintaining substantially gainful employment in such occupations.  Moreover, the evidence does not show that the Veteran's PTSD alone would prevent him from obtaining or maintaining substantially gainful employment in an occupation that does not require close contact with customers, co-workers or supervisors, or does not involve operating moving equipment or machinery, and that is in keeping with his work history, vocational attainment and experience, and education.  More weight is accorded the findings of the VA examiners than the Veteran's bare statement that his PTSD produces unemployability, as the former represent the objective conclusions of medical professionals.  

The Veteran has not stated, and the evidence does not otherwise show, that his hearing loss or tinnitus, either alone or in combination with each other or PTSD, is sufficiently disabling as to produce unemployability for TDIU purposes.   Service connection has not been established for any other disability.  Thus, the preponderance of the evidence weighs against unemployability due to the aggregate impact of service-connected disabilities. 

Accordingly, the preponderance of the evidence weighs against unemployability due to service-connected disabilities.  Therefore, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(b).  


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder is denied. 

A total disability rating based on individual unemployability due to service connected disability is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


